Citation Nr: 9914479	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, claimed as secondary to exposure to 
toxic gases.  

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to toxic gases.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February to December 
1946.  

By rating action in December 1985, service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) was denied by the RO.  The veteran was 
notified of this decision and did not appeal.  

Subsequent rating decisions in October 1988, June 1991, and 
August 1991, denied the veteran's request to reopen the claim 
of service connection a psychiatric disorder.  The veteran 
was notified of these decisions and did not appeal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision by the RO 
which denied the claims of service connection for a 
psychiatric disorder and a skin disorder, claimed as 
secondary to exposure to toxic gases.  The Board remanded the 
appeal to the RO for additional development in September 
1996.  

Although the RO adjudicated the issue of service connection 
for a psychiatric disorder on a de novo basis, the claim can 
only be reopened upon submission of new and material 
evidence.  The veteran was not prejudiced by the RO's action 
in that a de novo review is a lower threshold in establishing 
a claim of service connection.  However, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed. Cir. May 6, 1996).  Accordingly, the 
Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as set 
forth on the first page of this decision.  
FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
finally denied by an unappealed rating decision by the RO in 
August 1991.  

2.  The additional evidence received since the August 1991 
rating decision is not new and material, and is not so 
significant that it must be considered with all the evidence 
of record.  

3.  No competent evidence has been submitted to establish 
that the veteran has squamous cell carcinoma of the skin.

4.  No competent medical evidence has been submitted to 
establish that the veteran has a skin disorder secondary to 
exposure to toxic gases in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, claimed as secondary to exposure to toxic gases.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a skin disorder as secondary to 
exposure to toxic gases on a direct or presumptive basis.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  

Background

As noted above, service connection for a psychiatric disorder 
was last denied by the RO in August 1991 and the veteran did 
not appeal.  The evidence of record at the time of the final 
rating decision included the veteran's service separation 
examination (the remainder of his service medical records 
were apparently destroyed in the 1973 fire at the National 
Personal Records Center (NPRC)), a letter from L. C. Giunta, 
D.O., and VA medical records for treatment from 1984 to 1991.  

The veteran's separation examination in December 1946 
indicated that he was separated from service due to 
"inaptness."  An examination of the veteran's skin at that 
time was normal.  

On his original application for VA compensation benefits 
received in December 1984, the veteran indicated that he had 
a nervous condition that began in 1981, and that he had been 
treated at the Coatesville, Pennsylvania VA Medical Center 
beginning in November 1984.  The veteran made no mention of 
any skin problems.  

A November 1984 VA Hospital Summary report indicated that the 
veteran was admitted for the first time via transfer from a 
county hospital for delusional thinking.  The veteran had a 
history of onset of paranoid delusional state following his 
son's death in an automobile accident in August 1981, and 
that he had three previous hospitalizations at a private 
facility since his son's death.  The provisional diagnosis on 
admission was schizophrenia, paranoid type.  The veteran was 
examined when admitted and shortly before being discharged 
from the hospital in March 1985.  Those examinations revealed 
no evidence of lumps or masses, pruritus, rashes, or cancer.  
The veteran's skin was normal, and there was no evidence of 
tumors or lesions.  The diagnosis at discharge on Axis I was 
atypical psychosis, "X" "P."  

Based on this evidence, the RO, in December 1985, denied 
service connection for a psychiatric disorder, including 
PTSD, on the grounds that a psychiatric disorder was not 
shown in service or until many years thereafter.  

In September 1988, the veteran requested that his claim of 
service connection for a psychiatric disorder be reopened 
claiming that his psychiatric problems were related to 
exposure to toxic gases during service.  

A letter from Dr. L. C. Giunta, dated in September 1988 and 
received in October 1988, indicated that the veteran had been 
a patient of his since September 1984.  Dr. Giunta indicated 
that it was related to him that the veteran suffered from 
schizophrenia and that this was due to the veteran's exposure 
to toxic fumes over an eight-month period while serving in 
the U.S. Army in 1947.  Dr. Giunta opined that the veteran's 
exposure "could have been responsible for [the veteran's] 
present problems."  

By rating action in October 1988, the RO denied the veteran's 
request to reopen the claim of service connection for a 
psychiatric disorder on the basis that new and material 
evidence had not been received showing that his disability 
was incurred in or aggravated by service.  The RO indicated 
that the letter from Dr. Giunta was not adequate because he 
did not offer any evidence to support his conclusion, such as 
what the veteran was exposed to or how the claimed exposure 
caused the veteran's symptoms 38 years later.  

In March 1991, the veteran submitted an application for VA 
compensation benefits seeking service connection for PTSD and 
schizophrenia.  The veteran indicated that he had been 
treated at two private hospitals beginning in 1983 and 1984, 
and by VA beginning in November 1984.  

In April 1991, the RO sent letters to the two private 
hospitals identified by the veteran, and requested that they 
provide all medical records for treatment of the veteran from 
1983.  The RO made a second request for records in May 1991, 
but there was no response to the request.  

The RO also obtained all VA medical records pertaining to the 
veteran for treatment from November 1984 to 1991.  These 
records showed treatment for various medical problems, 
including psychiatric problems, beginning in November 1984.  

In addition to duplicate copies of the November 1984 VA 
hospital report discussed above, the VA records also 
indicated that the veteran was evaluated at the dermatology 
clinic in December 1990 for a large mole on his back.  
Although the report indicated that the veteran was scheduled 
for a surgical evaluation, it appears that he was not 
evaluated by VA, but was treated at a private hospital.  A 
subsequent progress note in April 1991 indicated that the 
veteran had "two cancerous" lesions removed from his back 
at West Chester Hospital and had received follow-up care at 
that facility as well.  

Based on this evidence, the RO, in June 1991, denied the 
veteran's claim on the grounds that he had not submitted new 
and material evidence to reopen the claim of service 
connection for a psychiatric disorder.  

In August 1991, the RO received copies of medical records 
from Paoli Hospital showing that the veteran was admitted at 
that facility for the first time in June 1984.  The records 
indicated that the veteran had paranoid ideation, somatic 
delusions, and persecutory ideas.  The records also indicated 
that the veteran had two previous hospitalizations at that 
facility, most recently in June/July 1983, for psychotic 
features complicated by drinking.  On admission, the veteran 
reported that he had been laid off from work and had been 
concerned about his joblessness, and his daughter and her 
three children.  His daughter, who was divorced, lived with 
the veteran and his wife.  The veteran also reported that he 
was under the care of a private doctor for paranoid delusions 
to the effect that the police were torturing him with a box 
which was installed inside of his stomach.  The diagnoses at 
discharge in July 1984 included major depression associated 
with psychotic features, hypertension, and alcohol addiction.  

By rating action in August 1991, the RO denied the veteran's 
request to reopen the claim of service connection on the 
basis that the additional private medical records were 
cumulative in nature and that new and material had not been 
submitted to reopen the claim.  

The evidence added to the record since the August 1991 rating 
decision includes copies of VA medical records from 1984 to 
1998 (including duplicate copies); a duplicate copy of the 
September 1988 letter from Dr. Giunta, dated in March 1994; 
copies of medical records from the Social Security 
Administration for the period 1982 to 1984, and testimony 
presented by the veteran at a hearing at the RO in March 
1994.  

Though the VA records show treatment for various medical 
disorders, including psychiatric problems, they do not offer 
any probative information or medically link the veteran's 
current psychiatric problems to service nor does it address 
the question of incurrence or aggravation in service.  The 
additional medical records are not new, but merely cumulative 
of evidence already of record.  The prior evidence failed to 
show a psychiatric disorder in service or a psychosis within 
one year of discharge from service, and the additional 
pertinent records merely show continued treatment for 
psychiatric problems.  

The letter from Dr. Giunta was a duplicate copy of a letter 
received in October 1988.  The letter is cumulative in nature 
and repetitive of information previously considered, and is 
not new and material evidence.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The evidence from the Social Security Administration included 
medical records and an award of disability benefits due to 
psychiatric problems that the veteran reported began in 
August 1981.  These additional medical records are not new, 
but are merely cumulative because they show ongoing treatment 
for psychiatric problems, a fact previously established and 
not in dispute.  Moreover, they do not tend to relate the 
veteran's psychiatric problems to service.  Hence, they are 
not so significant that they must be considered to fairly 
decide the merits of the claim.  

At the personal hearing in March 1994, the veteran testified 
that he handled bombs filled with toxic gases that he 
believed was mustard gas.  The veteran testified that none of 
the bombs was ever dropped nor was he aware of any leaking of 
the toxic gases.  The veteran's testimony is basically 
cumulative in nature and repetitive of facts previously 
considered, and his lay assertions of medical causation are 
not "evidence" for the purpose of reopening the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The veteran's 
testimony does not provide any new probative evidence showing 
incurrence of a psychiatric disorder in service or a 
psychosis within one year of discharge from service, which 
was the basis for the initial denial of his claim.  The 
veteran's lay assertions regarding the question of medical 
diagnosis or etiology cannot constitute "evidence" for 
purposes of reopening the claim as he is not competent to 
provide such evidence.  

In summary, the Board finds that the additional evidence is 
not new and material, since it is essentially cumulative and 
does not include competent medical findings linking the 
veteran's current psychiatric problems to service.  It also 
does not contain a diagnosis of a disability for which 
presumptive service connection based on exposure to vesicant 
agents in service may be granted.  38 C.F.R. § 3.316 (1998).  
Therefore, a basis to reopen the claim of service connection 
for a psychiatric disorder has not been presented.  

Skin Disorder

Initially, it should be noted that in order for consideration 
to be given to a claim of service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Additionally, VA Regulations 
provide:  

(a)  Service connection connotes many 
factors but basically it means that the 
facts, shown by evidence, establish that 
a particular injury or disease resulting 
in disability was incurred coincident 
with service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  

38 C.F.R. § 3.303 (1998)

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Regulations pertaining to exposure to vesicant agents in 
service provide as follows:
(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:  
(1)	Full-body exposure to nitrogen 
or sulfur mustard during active 
military service together with the 
subsequent development of chronic 
conjunctivitis, keratitis, corneal 
opacities, scar formation, or the 
following cancers: Nasopharyngeal; 
laryngeal; lung (except 
mesothelioma); or squamous cell 
carcinoma of the skin.  
(2)	Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together 
with the subsequent development of a 
chronic form of laryngitis, 
bronchitis, emphysema, asthma or 
chronic obstructive pulmonary 
disease.  
(3)	Full-body exposure to nitrogen 
mustard during active military 
service together with the subsequent 
development of acute nonlymphocytic 
leukemia.  
(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See § 
3.303).  

38 C.F.R. § 3.316 (1998)

With respect to the claim of service connection for a skin 
disorder, claimed as secondary to exposure to toxic gases, 
the threshold question to be answered is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  If the veteran has not 
presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [Section 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the claimed disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

At a personal hearing in March 1994, the veteran testified 
that he sustained burns on his left arm in a gas chamber 
training exercise in Texas in 1946.  The veteran asserted 
that the chamber was filled with mustard gas, but he 
testified that the "burns" resolved.  The veteran also 
testified that his duties in service included filling bombs 
with mustard gas, though he stated that he was never exposed 
to any leaking from the bombs.  

In September 1996, the Board remanded the appeal to the RO to 
attempt to obtain additional information as to the correct 
diagnosis and etiology of a skin eruption on the veteran's 
back which was noted on a VA dermatology progress note in 
December 1990.  A subsequent progress note in April 1991 
indicated that two cancerous lesions had been removed from 
the veteran's skin at a private hospital.  However, the 
claims folder did not contain any surgical or biopsy reports 
identifying the exact diagnosis and etiology of the lesions.  
Because the veteran claimed that he was exposed to mustard 
gas, the Board was required to determine if the lesions on 
his back was a type of cancer included under 38 C.F.R. 
§ 3.316(a).  See VA Adjudication Procedure Manual, M21-1, 
Part III, para. 5.18 (April 30, 1996), and Pearlman v. West, 
10 Vet. App. 120 (1998).  

In November 1996, the veteran provided the RO with the name 
and address of the doctor and medical facility where he was 
treated for his skin disorder between December 1990 to April 
1991.  Thereafter, the RO sent a letter to that facility in 
December 1996, requesting that they provide all available 
treatment records.  No response was received.  The RO 
notified the veteran by letter in July 1997 that a response 
for information had not been received the identified source.  
The RO requested that the veteran contact the physician and 
obtain the records himself and forward them to the RO.  The 
veteran did not respond to the RO's letter, nor were any 
records received by the RO.  

To establish a well grounded claim of service connection for 
a skin condition in this case, the veteran must submit 
competent medical evidence of a current diagnosis of a 
disorder enumerated in 38 C.F.R. § 3.316 or medical evidence 
of a nexus between any current skin disability and military 
service.  There is no confirmed medical evidence in this case 
of a disability enumerated in the regulation in question or 
medical evidence of a nexus between any current skin 
disability and military service.  Although the veteran argues 
that he has a skin disorder which is related to service on a 
direct or presumptive basis, he has presented no medical 
evidence to support this lay assertion.  As a layperson, the 
veteran is not competent to provide an opinion regarding the 
question of medical diagnosis or etiology.  See Grottveit v. 
Brown and Espiritu v. Derwinski.  While the record shows that 
the veteran had some type of skin lesion removed from his 
back sometime in early 1991, the Board, without further 
cooperation of the veteran, is unable to determine what the 
nature or etiology of the skin disorder.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
claimed as secondary to exposure to toxic gases, the appeal 
is denied.  


As a well-grounded claim of service-connection for a skin 
disorder, claimed as secondary to exposure to toxic gases has 
not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

